Lahtinen, J.E
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered April 1, 2011, convicting defendant upon his plea of guilty of the crime of criminal possession of a forged instrument in the first degree.
Defendant pleaded guilty to criminal possession of a forged instrument in the first degree in full satisfaction of a 13-count indictment. He was thereafter sentenced, as a second felony offender, to 3 to 6 years in prison and ordered to pay restitution. Defendant now appeals and we affirm.
As the record before us indicates that defendant has failed to either move to withdraw his plea or vacate the judgment of conviction, defendant’s contentions that his guilty plea was not entered into voluntarily, knowingly and intelligently and that he was denied the effective assistance of counsel are not preserved for our review (see People v Burnett, 93 AD3d 993,
*1193993 [2012]; People v Campbell, 89 AD3d 1279, 1279 [2011]). Moreover, regarding his plea, contrary to defendant’s contention, the narrow exception to the preservation rule is inapplicable here as defendant did not make any statements during the allocution that were inconsistent with his guilt or otherwise called into question the voluntariness of his plea (see People v Mattison, 94 AD3d 1157, 1158 [2012]; People v Coons, 73 AD3d 1343, 1344 [2010], lv denied 15 NY3d 803 [2010]). Defendant’s remaining claims, including those raised in his supplemental pro se brief, have been examined and found to be without merit.
Malone Jr., Stein, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed.